NOTICE OF ALLOWABILITY

Claims 21-39 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Independent Claim 21 is drawn to a thermoplastic polyolefin composition comprising (a) a thermoplastic polyolefin, and (b) a clarifying blend.  Independent Claim 36 is drawn to a method for clarifying a thermoplastic polyolefin composition, the method comprising combining an effective amount of a clarifying agent blend to a thermoplastic polyolefin composition.  Independent Claim 38 is drawn to a method for reducing haze in a thermoplastic polyolefin composition, the method comprising (a) combining an effective amount of a clarifying agent blend and a thermoplastic polyolefin composition, and extruding or molding the composition such that the composition has a haze of 2-40% at a thickness of 20-80 mils.
Each of the independent claims requires the same clarifying agent blend combined with a thermoplastic polyolefin.  The clarifying agent blend comprises a trisamide clarifier and a sorbitol clarifier at a trisamide:sorbitol ratio of 1:2 to 1:40 w/w.  In each independent claim, the clarifying agent blend is included in amounts of about 0.2-0.25 wt%.
The closest prior art is attributed to Kristiansen et al. (US 2012/0190797; cited in prior Office action).  Kristiansen’s Example 1 includes polypropylene (a thermoplastic polyolefin); 300 ppm Millad® 3988 (a sorbitol compound); and 150 ppm XT386 (a trisamide compound) (p. 8, [0162], Table 1).  The two additives are present in a trisamide:sorbitol ratio of 1:2.  This falls within the claimed ratio of trisamide:sorbitol.
The sorbitol compound in Kristiansen’s examples is described in the reference’s broader disclosure as a sugar alcohol acetal.  The maximum amount of sugar alcohol acetal permitted in Kristiansen’s composition is 1,000 pm (Abstract; p. 1, [0009]; p. 7, [0126]).  In order to satisfy both the claimed ratio of 1:2 to 1:40, 25-500 ppm of trisamide compound must be present alongside the maximum permitted amount of 1,000 ppm sugar alcohol acetal.  
In order to satisfy the claimed ratio, the combined total of trisamide and sugar alcohol acetal (i.e. sorbitol compound) in Kristiansen’s composition can be no more than 1,500 ppm.  This is equivalent to 0.15 wt%.  Approaching the claimed lower limit of about 0.2 wt% would require exceeding the maximum amount of sorbitol compound permitted by Kristiansen by 50%.  One of ordinary skill in the art would understand the amounts disclosed by Kristiansen as teaching away from the combined ratio and amount limitations recited in independent Claims 21, 36, and 38.  Consequently, independent Claims 21, 36, and 38 and dependent Claims 22-35, 37, and 39 are neither anticipated by nor obvious over Kristiansen.
A thorough search of the remaining prior art revealed no other reference or combination of references which would fairly teach, suggest, or otherwise motivate one of ordinary skill in the art to arrive at the claimed invention.  Therefore, Claims 21-39 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762